SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) Annual Report Pursuant to Section13 or 15 (d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December31, 2011 Commission File Number 0-7092 RELIABILITY INCORPORATED (Exact name of registrant as specified in its charter) TEXAS 75-0868913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 410 Park Avenue15th FloorNew York, New York10022 (Address of principal executive offices) (Zip Code) (212) 231-8359 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, no par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESoNOx Indicate by check mark whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.YESoNOx Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days.YESxNOo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).YESxNOo State issuer’s revenues for its most recent fiscal year: 0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates; computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2011: $107,500. Number of shares outstanding of the issuer’s Common Stock as of March 7, 2012: 13,513,533. Documents Incorporated by ReferenceNone. EXPLANATORY NOTE We are filing this Amendment No. 1 of Form 10-K/A (the “Amendment”) to our annual report on Form 10-K for the fiscal year ended December 31, 2011 (the “Original Report”) to revise Item 9A (Controls and Procedures) and Item 15 (Exhibits).Except as otherwise reflected below, this Amendment speaks as of the filing date of the Original Report and does not reflect events that may have occurred subsequent to the filing of the Original Report. Item9A.Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures.The Principal Executive Officer and Principal Financial Officer evaluated the effectiveness of the disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Office and Principal Financial Officer concluded that the disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed in reports filed under the Securities Exchange Act of 1934 is (i)recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)accumulated and communicated to the Principal Executive Office and Principal Financial Officer to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f) under the Exchange Act). Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes of accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. The Principal Executive Office and Principal Financial Officer evaluated the effectiveness of the Company’s internal control over financial reporting as of December31, 2011.In making this assessment, the Principal Executive Office and Principal Financial Officer used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control— Integrated Framework. Based on this evaluation, the CEO concluded that, as of December31, 2011, internal control over financial reporting was effective. The financial statements of the Company for 2010 and 2011 have been audited by the independent registered public accounting firm of Ramirez Jimenez International CPA’s who were given unrestricted access to all financial records and related data, including minutes of all meetings of stockholders and the Board of Directors. This annual report does not include an attestation report from the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. (b) Changes in Internal Control over Financial Reporting. There were no changes in the Company’s internal controls over financial reporting, known to the CEO, that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 2 Item15. Exhibits The following exhibits are filed as part of this report or incorporated by reference: Financial Statements: as referenced in Item8 hereof Restated Articles of Incorporation (with amendment). Reference is made to Exhibit 3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended June30, 1995. Restated Bylaws. Reference is made to Exhibit 3.2 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2003. Amended Bylaws. Reference is made to Exhibit 3.01 of the Company’s Form 8-K, filed on April 6, 2007. Consent of Independent Registered Public Accounting Firm—Ramirez Jimenez International CPA’s.Reference is made to Exhibit 23.1 of the Company’s Form 10-K, filed on March 7, 2012. Certification of Principal Executive Office pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act. Certification of Principal Financial Office pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act. Certification Pursuant to Rule 13a-14(b)/15d-14(b) and Section 1350, Chapter 63, Title 18 of the United States Code (Certification will not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, as amended). 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy ExtensionDefinition Linkbase Document 101.LAB** XBRL Taxonomy ExtensionLabel Linkbase Document 101.PRE** XBRL Taxonomy ExtensionPresentation Linkbase Document ** Filed with the Original Report.XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 3 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No.1 to its Annual Report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. RELIABILITY INCORPORATED (Registrant) DATE: October 15, 2012 BY /s/ Jay Gottlieb Jay Gottlieb, Chairman of the Board of Directors, President 4
